Case: 16-30464      Document: 00513915135         Page: 1    Date Filed: 03/16/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-30464                                   FILED
                                  Summary Calendar                           March 16, 2017
                                                                              Lyle W. Cayce
CEASAR SHANNON,
                                                                                   Clerk


              Plaintiff - Appellant

v.

DARREL VANNOY, Warden,

              Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:15-CV-446


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       Ceasar Shannon appeals the district court’s dismissal of his 42 U.S.C.
§ 1983 suit alleging that Louisiana prison officials violated his Eighth
Amendment right to be free from cruel and unusual punishment. Because
Shannon’s allegations fail to constitute a claim of deliberate indifference under
the Eighth Amendment, we AFFIRM.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30464        Document: 00513915135   Page: 2   Date Filed: 03/16/2017



                                   No. 16-30464
                                         I
      For more than three years, Shannon was housed at Dixon Correctional
Institute in a cell with a “large hole” in the ceiling that leaked water when it
rained.    Shannon and other inmates made multiple complaints and
maintenance requests to fix the hole. Guards often placed five-gallon buckets
on the floor to catch rainwater. However, on May 28, 2014, rainwater leaked
through the hole and onto the floor; when Shannon arose to go to the bathroom
during the night, he slipped in a puddle and fell, sustaining injuries to his back,
shoulder, and hip.
      In July 2015, Shannon filed the instant § 1983 action in federal district
court. The lawsuit alleged that prison officials were aware of the hole in the
ceiling but did nothing not fix it, demonstrating deliberate indifference to
Shannon’s health and safety and thereby violating his Eighth Amendment
rights. In October 2015, the State filed a Motion to Dismiss for Failure to State
a Claim pursuant to Federal Rule of Civil Procedure Rule 12(b)(6), arguing
that inmate slip-and-fall cases are properly characterized as negligence claims
and are thus not actionable under §1983.          The district court granted the
motion, and this appeal followed.
                                         II
      We “review de novo a district court’s grant or denial of a Rule 12(b)(6)
motion to dismiss, accepting all well-pleaded facts as true and viewing those
facts in the light most favorable to the plaintiff.” Hines v. Alldredge, 783 F.3d
197, 200-01 (5th Cir. 2015). A complaint is insufficient if it merely recites the
elements of a cause of action. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
Instead, a complaint must allege sufficient facts to show that the claims are
facially plausible. Id.




                                         2
    Case: 16-30464    Document: 00513915135     Page: 3   Date Filed: 03/16/2017



                                 No. 16-30464
                                       III
      To determine whether prison officials’ conduct violates the Eighth
Amendment in the context of prison conditions, we ask whether “the officials
involved acted with ‘deliberate indifference’ to the inmates’ health or safety.”
Farmer v. Brennan, 511 U.S. 825, 837 (1994) (quoting Hudson v. McMillian,
503 U.S. 1, 8 (1992)). The Supreme Court has clarified that “the Constitution
‘does not mandate comfortable prisons,’ but neither does it permit inhumane
ones.” Id. at 832 (quoting Rhodes v. Chapman, 452 U.S. 337, 349 (1981)). We
have previously held that the Eighth Amendment is violated when an inmate
is subjected to “extreme deprivation of any ‘minimal civilized measure of life’s
necessities,’” Gates v. Cook, 376 F.3d 323, 332 (5th Cir. 2004) (quoting Davis v.
Scott, 157 F.3d 1003, 1006 (5th Cir. 1998)), including “minimally safe housing,”
Cotton v. Taylor, 176 F.3d 479, *2 (5th Cir. 1999) (per curiam) (unpublished).
      A review of our relevant decisions convinces us that Shannon has failed
to plead facts that could establish that the leak in his cell, alone or in
combination with other conditions, was sufficiently serious as to deprive him
of “minimally safe housing.” Cf., e.g., id. (conditions of confinement violated
Eighth Amendment where plaintiffs testified that, due to leaking roofs, “there
was so much water on the floor at times that the electrical receptacles would
spark and smoke and that they feared electrocution”); Little v. Keirsey, 69 F.3d
536, at *1, 3 (5th Cir. 1995) (per curiam) (unpublished) (allegations that “the
floor of his cell was constantly covered with water, urine, and human
excrement from the overflowing toilet in his cell”; “the lack of windows and
inadequate ventilation caused a stench from this mixture, which, in turn,
inhibited him from eating and induced him to vomit”; and “his shoes were
constantly soaked from this foul mixture and that he developed a body rash
from the extreme heat in his cell” were “egregious enough to support a claim
under” the Eighth Amendment); Beck v. Lynaugh, 842 F.2d 759, 760-61 (5th
                                       3
    Case: 16-30464     Document: 00513915135     Page: 4   Date Filed: 03/16/2017



                                  No. 16-30464
Cir. 1988) (allegations that prison authorities failed to replace broken windows
in segregation unit during winter, rain water collected on floor in puddles, and
no blankets or coats were given to prisoners to cope with sub-freezing
temperatures stated claim of cruel and unusual punishment). Although wholly
intolerable conditions are not necessary to establish an Eighth Amendment
violation, Shannon’s allegation that a hole allowed rainwater to enter his cell
and that on one occasion he slipped on the water and fell is plainly insufficient.
                                       IV
      For the forgoing reasons, the judgment of the district court is
AFFIRMED.




                                        4